Citation Nr: 1438801	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-47 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from September 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri (though jurisdiction lies with the Winston-Salem, North Carolina RO).

Subsequent to the last Supplemental Statement of the Case issued in December 2009, additional records, including VA treatment records, have been associated with the claims file.  As the Veteran's claim is being granted, there is no prejudice to the Veteran for the Board to review these records in the first instance.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training, and employment history.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to a TDIU, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2013).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran filed a claim for a TDIU in August 2008.  The Veteran's service-connected disabilities include atherosclerotic coronary artery disease (rated at 30 percent from January 2008; rated at 100 percent from May 2013), post-traumatic stress disorder (PTSD) (rated at 50 percent from October 2007), type II diabetes mellitus with erectile dysfunction (herein diabetes) (rated at 20 percent from October 2003) and bilateral peripheral neuropathy of the lower extremities (separately rated at 10 percent each from August 2008).  The Veteran's overall combined rating is 70 percent from January 2008, 80 percent from August 2008 and 100 percent from May 2013.  As such, the Veteran satisfies the schedular threshold percent requirement for consideration of a TDIU throughout the appeal period in that he has a combined rating of 70 percent or more and at least one service-connected disability evaluated at 40 percent or more, specifically PTSD evaluated at 50 percent.  

The Board initially notes that Veteran and his representative have not asserted, and the evidence does not show, that he is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability.  See August 2008 TDIU Claim (listing PTSD and diabetes), March 2009 Notice of Disagreement (NOD) (referencing diabetes, peripheral neuropathy and PTSD), August 2014 Representative's Written Brief Presentation (stating that the Veteran "is eligible for TDIU based on the totality of his service-connected disabilities").  As such, the Veteran's TDIU claim will be considered on the basis of whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities collectively. 

A May 2006 Social Security Administration (SSA) Disability Determination and Transmittal sheet listed a primary diagnosis of recurrent arrhythmias and a secondary diagnosis of diabetes mellitus.  The SSA records included a March 2006 psychological evaluation, which stated that the Veteran earned his GED in the Army and that he "worked for 33 years as a long distance truck driver until he had to quit in October, 2005, due to his medical problems.  [The Veteran] described a history of problems with depressed mood, shortness of breath, chest pain, pain in his joints, anxiety and inability to tolerate frustration."  The examination report also stated that the Veteran's "attention span was adequate to perform simple, repetitive tasks.  However, he will experience problems relating to fellow workers and supervisors on a daily basis due to his depression, anxiety, chronic low energy and shortness of breath, and low frustration tolerance."  The examination report further stated that the Veteran's "tolerance for stress and pressure associated with a work routine will severely interfere with his work performance".  

On his August 2008 claim, the Veteran listed PTSD and diabetes as the service-connected disabilities which prevented him from securing or following any substantially gainful occupation (the Board notes that these were, at the time, his only service-connected disabilities).  The Veteran listed the last date working full time as August 2002 and that he was a truck driver in the year he earned the most in one year.  An October 2008 response from a previous employer of the Veteran stated that the Veteran was a driver and his employment ended in October 2005.  On his March 2009 NOD, the Veteran stated that he was a high school graduate and that his only employment besides "some odd jobs until I had to stop driving in August 2002, was a long haul truck driver".  The Veteran referenced not being able to maintain his commercial driver's license due to his service-connected diabetes and that his service-connected bilateral peripheral neuropathy of the lower extremities "would make it difficult for me to change gears, press brake, and clutch in order to drive a truck safely".  The Veteran further referenced his service-connected PTSD and that he "could not control my temper or the outrages" and that "[i]t was very difficult and dangerous for me to be on the highways with PTSD and diabetes".  

No single medical examination or opinion was obtained with respect to the Veteran's TDIU claim, nor is such required.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Veteran was afforded a PTSD examination (as part of a previous claim) in March 2008.  This examination report stated that the Veteran "has had 20 different jobs as an over-the-road truck driver.  He last worked in 2005.  He quit working because of a combination of psychiatric symptoms that is he could not deal with the stress of the road and also his diabetes".  The examination report further stated that the Veteran is "not working due to a combination of psychiatric and physical reasons".  The Veteran was also afforded a diabetes VA examination in October 2008, which noted the Veteran's reports of hypoglycemic reactions usually when he missed a meal.  The examiner noted a loss of sensation and absent sensation and vibration in the great toes and diagnosed mild sensory neuropathy affecting the great toes.  The examination report did state that the Veteran "has given up truck driving because of PTSD". It is also noted that the Veteran has reported that he stopped working due to his nonservice-connected back disability.  See VA treatment record of September 2012.  

Also of record is a December 2009 VA treatment note that stated that "in my medical opinion [the Veteran] due to his [service-connected] diabetes, sciatica, peripheral neuropathy and PTSD is 100% permanently and totally disabled and unemployable".  The Board notes that while the Veteran is not service connected for sciatica, the symptoms of such have not been differentiated from his service-connected bilateral peripheral neuropathy which is rated under Diagnostic Code 8520, paralysis of the sciatic nerve.  In addition, a September 2012 VA treatment note, that appears to be from the same provider as the December 2009 VA treatment note, stated that "I have served as primary care physician to [the Veteran] for the past 4 years...[the Veteran] suffers from PTSD and Diabetes...and will soon also receive service-connection for ischemic heart disease with heart failure...Due to his service-connected disabilities, I consider [the Veteran] 100% permanently and totally disabled and unemployable".  The Board notes that the Veteran was granted entitlement to service connection for atherosclerotic coronary artery disease in May 2014, with an effective date in August 2006.       

An April 2013 diabetes VA examination report noted that the Veteran said his "original reason for leaving the workplace in 2005 after 40 years of trucking was the stress level.  The trucking industry/roads were stressful and he also says he had PTSD."  The examination report further stated that the Veteran "did not leave employment in 2005 due to Diabetes" and that the Veteran "could not drive a truck now due to taking insulin.  He started on insulin this past year."  

Based upon a review of the evidence, the Board concludes that the evidence is in relative equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  While acknowledging that the ultimate TDIU determination rests with VA and not a medical examiner, the Board finds the December 2009 and September 2012 VA treatment notes to be probative evidence.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Moreover, the Veteran's work experience is primarily as a commercial truck driver and he has functional impairment resulting from diabetes mellitus (hypoglycemic reactions) and peripheral neuropathy (loss/absence of sensation in the great toes).  In addition, his service-connected heart disorder was rated as 30 percent disabling from January 22, 2008, pursuant to Diagnostic Code 7005, which contemplates workload of greater than 5 METs but not greater than 7 METs, resulting in dyspnea.  See VA examination report of  April 2013.  It is also noted that the Veteran was treated for acute congestive heart failure in May 2012.  A VA social work note of November 2009 indicates that he had experience as a crew chief working on helicopters in service, was a truck driver and after service did truck driving school, mechanical drawing school, welding, manufacturing and erected silos.  He was also did police work for 18 months before he got into trucking.  Taking into consideration the effects of his service-connected disabilities, including the heart disorder, the hypoglycemic reactions and currently the use of insulin and the symptoms related to PTSD, particularly his significant anger issues, the Board finds the evidence is in equipoise as to whether he is unable to obtain or retain work as a commercial truck driver.  Taking into consideration his work experience and GED, doubt must be resolved in his favor as to whether he could obtain or retain a job requiring either physical or sedentary work based on the functional impairment resulting from his service-connected disabilities.  The heart disorder resulted in acute congestive heart failure and dyspnea on walking 1 flight of stairs, golfing or mowing the lawn according to the April 2013 examination report.  Furthermore, the Veteran has diabetes mellitus with hypoglycemic episodes and loss of sensation in the great toes.  He also has significant anger issues related to PTSD, which would result in difficulty retaining a job which requires him to work with others, including supervisors, or interact with the public.  In this regard, the Veteran reported that he had 20 different trucking jobs.  Accordingly, the functional impairment resulting from the service-connected disabilities at least as likely as not results in the inability to obtain or retain substantially gainful employment.  Thus entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


ORDER

Entitlement to a TDIU is granted.  



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


